PLEDGE AGREEMENT
 
PLEDGE AGREEMENT dated as of October 30, 2007 by and among EISENBERG HOLDINGS,
LLC (the “Pledgor”), PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD. and
PROFESSIONAL TRADERS FUND LLC (collectively, the “Pledgee”), and FUTURE NOW
GROUP, INC. (the “Company”).
 
NOW, THEREFORE, it is agreed:
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, as collateral security for the due and punctual payment and
performance of all the Secured Obligations (as defined below), the Pledgor
hereby deposits and pledges with Pledgee the shares of stock indicated on Annex
1 hereto (all such shares, together with all other shares of stock required to
be deposited hereunder the “Pledged Securities”) and hereby grants to the
Pledgee a first security interest in and a first lien upon, and hereby assigns,
transfers, pledges and sets over to the Pledgee, all of Pledgor’s right, title
and interest in and to the following (the “Collateral”) but in no other assets
or property of the Pledgor:
 
(a)  the Pledged Securities;
 
(b)  all dividends and interest on the Pledged Securities;
 
(c)  all proceeds of the Pledged Securities and any of the other Collateral;
 
(d)  all other securities, money and other property required to be pledged
hereunder, and all rights related thereto; and
 
(e)  all other rights of the Pledgor with respect to the foregoing Collateral.
 
Unless otherwise defined herein, all terms used in this Pledge Agreement shall
have the same meaning as used in that certain Securities Purchase Agreement
dated of even date herewith between the Pledgee, the other purchasers identified
therein and Future Now Group, Inc., a Nevada corporation (the “Borrower”), as
the same may from time to time be amended, restated, supplemented or otherwise
modified (as so amended, restated, supplemented or otherwise modified from time
to time, the “SPA”), if defined therein. As used herein, the term “Secured
Obligations” shall mean (i) all obligations of the Pledgor under this Pledge
Agreement and (ii) all obligations of the Borrower, whether for principal,
interest or otherwise, incurred under or in connection with any Transaction
Document.
 
Section 1.   Representations. The Pledgor and the Company represent, warrant and
covenant, which representations, warranties and covenants shall survive the
execution and delivery hereof, as follows:
 
(a)  The Pledged Securities are duly and validly issued and are fully paid and
non-assessable shares of the Borrower.
 

--------------------------------------------------------------------------------


 
(b)  When deposited with the Pledgee, the Pledged Securities will be duly and
validly pledged hereunder in accordance with applicable law, and the Pledgor
warrants, covenants and agrees to defend the Pledgee’s rights and title in and
to the Pledged Securities against the claims and demands of all persons and
entities.
 
(c)  The Pledgor is the sole legal and equitable owner of, and has good title
to, all of the Pledged Securities listed on Annex 1 hereto as being pledged by
such Pledgor, free and clear of all claims, security interests, mortgages,
pledges, liens and other encumbrances of every nature whatsoever, but subject to
any restrictions imposed by the securities laws, except in favor of the Pledgee.
The Pledgor has full power, authority and legal right to pledge the Pledged
Securities being pledged by such Pledgor as herein provided.
 
(d)  Each certificate evidencing the Pledged Securities is issued in the name of
the Pledgor as provided in Annex 1 hereto, and each such certificate has been
duly executed in blank by the Pledgor or has attached thereto an instrument of
transfer or assignment duly executed in blank by the Pledgor, with signatures
appropriately guaranteed with a Medallion Signature Guarantee and accompanied in
each case by any required transfer tax stamps, all in form and substance
satisfactory to the Pledgee.
 
(e)  The security interest described in this Pledge Agreement represents a valid
first lien on and security interest in the Collateral superior and prior to the
rights of all third persons or entities.
 
(f)  No filings or recordings (including, without limitation, under the Uniform
Commercial Code) are necessary to be made in order to perfect, protect and
preserve the lien on and security interest in the Collateral created by this
Pledge Agreement.
 
(g)  The Pledgor will not (i) sell, assign, transfer or otherwise dispose of any
of the Collateral, or any rights pertaining thereto, or (ii) create, or suffer
to be created or to exist, any mortgage, pledge, lien, security interest, charge
or encumbrance upon the Collateral or any part thereof, or upon the income or
profits thereof or any other rights related thereto, other than pursuant to (or
as permitted by) this Pledge Agreement, or (iii) directly or indirectly amend,
modify, surrender, compromise, accept prepayment of, or waive any of their
rights under, any of the Pledged Securities (or agree to any of the foregoing)
or take any action to enforce same without the prior written consent of Pledgee.
The issuer of the Pledged Securities by its acknowledgement and consent hereto
agrees that such will not be done without such consent. The Pledgor will, from
time to time, promptly pay and discharge all taxes, assessments and other
governmental charges, the lien of which would or might be prior or equal to the
lien of this Pledge Agreement, imposed upon the Collateral or any part thereof
or upon the income or profits therefrom, and also all taxes, assessments and
other governmental charges imposed upon the lien or interest of the Pledgee
under this Pledge Agreement or in respect of the Collateral, and at their
expense will take all such other action as from time to time may be necessary or
appropriate to preserve the lien of this Pledge Agreement on the Collateral as a
first lien thereon.
 
(h)  This Pledge Agreement has been duly authorized by all necessary action on
the part of the Pledgor and the Pledgor has obtained all consents and approvals
(governmental, third party or otherwise) necessary in connection therewith,
including without limitation all such consents and approvals necessary for the
Pledgee to sell, assign or otherwise transfer any or all of the Pledged
Securities to a third party as provided in Section 6 hereof (except to the
extent that any such sale may require compliance with the Securities Act of 1933
(the “1933 Act”) or comparable provisions of any applicable state securities
laws). This Pledge Agreement is the Pledgor’s valid and binding obligation,
enforceable against the Pledgor in accordance with its terms.
 
-2-

--------------------------------------------------------------------------------


 
(i)  The Pledged Securities now constitute [_____%] of the issued and
outstanding shares of the issuer thereof, which shall be no less than a majority
of the Company’s issued and outstanding equity securities, and which constitutes
voting control over the Company’s Board of Directors.
 
(j)  There is and will be no voting agreement, preferred shares with
supermajority voting powers, or other agreement or device that would defeat the
voting control of the Pledged Securities, it being the intention of the Parties
that, in the Event of Default (as defined in the Future Now Group, Inc. Secured
Convertible Debentures issued October___,2007), the Pledgees will have
sufficient equity securities to establish voting control over the Company.
 
(k)  The Pledgor and the Company hereby agree to deliver directly to the Pledgee
immediately all certificates representing any additional shares of stock or
other equity securities of each issuer of Pledged Securities that are hereafter
acquired by Pledgor, each such certificate to be duly executed in blank or have
attached thereto a stock power duly signed, with a medallion signature
guarantee, in blank by the Pledgor. In the event that additional shares of stock
or other equity securities are issued to the Pledgor but not delivered
immediately to the Pledgee, such issuance shall be invalid and the Pledgee shall
have the right to an order from a court of competent jurisdiction directing, by
specific performance, the Company’s transfer agent to cancel the issuance and to
reissue new certificates in the name of the Pledgee to be delivered to the
Pledgee. The Company and the Pledgor shall indemnify the Pledgee for any
expenses in connection with this provision.
 
(l)  The Company shall issue a “no stop” letter to the Company’s Transfer Agent,
in a form acceptable to the Pledgee, which irrevocably requires the Transfer
Agent to transfer the Shares and Additional Shares into the name of the Pledgee,
or its assignee, on the Pledgee’s written direction following an Event of
Default and which irrevocably restricts the Transfer Agent from canceling the
Shares and Additional Shares except at the direction or with the written consent
of the Pledgee.
 
Section 2.   Transfer of Shares/Sale of Shares; Additional Shares.
 
(a)  During the existence and continuation of any Event of Default and at such
other times as may be permitted pursuant to the Note (whether or not an Event of
Default exists), the Pledgee may, in its discretion, cause all or any of the
Pledged Securities to be transferred into its name or that of a nominee or
nominees (to the extent that any of the Pledged Securities are not already so
transferred); provided however that Pledgee, or its nominee or nominees, shall
sell the Shares in a commercially reasonable manner consistent with Pledgee’s
business judgment concerning the timing of such sales and subject to any
restrictions on such sales under the securities laws.
 
-3-

--------------------------------------------------------------------------------


 
(b)  The Pledgor covenants to deliver to the Pledgee additional shares of the
Borrower to be Pledged Securities hereunder at all times when the Borrower is
required to do so by the terms of the Note.
 
Section 3.   Voting Rights Prior to Event of Default. So long as an Event of
Default shall not have occurred and be continuing, the Pledgor shall be
entitled, to the extent not inconsistent with this Pledge Agreement and the
other Loan Documents:
 
(a)  To exercise the voting power with respect to the Pledged Securities and for
that purpose, the Pledgee shall execute or cause to be executed from time to
time (at the expense of the Pledgor) such proxies or other instruments in favor
of the Pledgor or its nominees, in such form and for such purposes as shall be
reasonably required by the Pledgor and as shall be specified in a written
request therefor, to enable it to exercise such voting power with respect to the
Pledged Securities; provided that such voting power shall not, without the
Pledgee’s prior written consent, be exercised by the Pledgor to (i) adversely
affect the interests of the Pledgee in connection with any of the Pledged
Securities; or (ii) in any manner that is inconsistent with the terms of the
Note or any other Loan Document;
 
(b)  To receive and retain for their own account any and all dividends (other
than stock dividends and liquidating dividends), interest and principal at any
time and from time to time paid, or declared or permitted to be paid, upon any
of the Pledged Securities; and
 
(c)  To exercise any conversion, option or similar right permitted by the terms
of any of the Pledged Securities (subject, however, to Section 4 hereof), but
only with the prior written consent of the Pledgee.
 
Section 4.   Dissolution of Issuer; Stock Dividends. If, upon the dissolution or
liquidation (in whole or in part) of the issuer of any of the Pledged
Securities, any sum shall be paid upon or with respect to any of the Pledged
Securities, such sum shall be promptly paid over to the Pledgee, to be held by
the Pledgee as collateral security for the Secured Obligations. In case any
stock or similar dividend shall be declared on any of the Pledged Securities, or
any shares of stock or other debt or equity securities shall be issued upon
conversion of any of the Pledged Securities (or the exercise of any option or
similar right), or any shares of stock or fractions thereof shall be issued
pursuant to any stock split or merger involving any of the Pledged Securities,
or any distribution of capital shall be made on any of the Pledged Securities,
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
stock of the issuer of any of the Pledged Securities or the merger or
reorganization thereof or otherwise, the shares or other property so distributed
shall be delivered promptly to the Pledgee (accompanied, where applicable, by
proper instruments of assignment and/or stock powers executed by Pledgor in
accordance with the Pledgee’s instructions) to be held by it as collateral
security for the Secured Obligations.
 
Section 5.   Voting Rights After Event of Default. If any Event of Default shall
have occurred and be continuing:
 
(a)  the Pledgee shall thereafter be entitled (i) to exercise the voting power
with respect to the Pledged Securities, (ii) to receive and retain, as
collateral security for the Secured Obligations, any and all dividends,
principal and interest at any time and from time to time declared or paid upon
any of the Pledged Securities, and (iii) to exercise any conversion, option or
similar right permitted by the terms of any of the Pledged Securities; and
 
-4-

--------------------------------------------------------------------------------


 
(b)  any dividends, principal, interest or other sums paid to the Pledgor upon
or with respect to any of the Pledged Securities shall be received by the
Pledgor on behalf of and in trust for the Pledgee and shall be paid over
promptly to the Pledgee, to be held by the Pledgee as collateral security for
the Secured Obligations.
 
Section 6.   Certain Rights of Pledgee After Event of Default. (a) If any Event
of Default shall have occurred and be continuing, the Pledgee may exercise all
rights of a secured party under the Uniform Commercial Code and, without
obligation to resort to other security, may at any time and from time to time:
 
(i)  sell, resell, assign and deliver, in its discretion, all or any of the
Pledged Securities, in one or more parcels at the same or different times, and
all right, title and interest, claim and demand therein and right of redemption
thereof, on any securities exchange on which the Pledged Securities or any of
them may then be listed, or at public or private sale, for cash, upon credit or
for future delivery, and at such price or prices and on such terms as the
Pledgee may determine, the Pledgor hereby agreeing that, upon such sale, any and
all equity or right of redemption of the Pledgor shall be automatically waived
and released without any further action on the part of the Pledgor, and in
connection therewith the Pledgee may grant options, all without either demand,
advertisement or notice (except as required by law), all of which (to the extent
permitted by law) are hereby expressly waived. In the event of any such sale,
the Pledgee shall give the Pledgor ten days’ prior written notice of its
intention to sell except that, if the Pledgee shall determine, in its reasonable
discretion, that any of the Pledged Securities threatens to decline speedily in
value, any such sale may be made upon three days’ prior written notice to the
Pledgor. Upon each such sale, the Pledgee may purchase all or any of the Pledged
Securities being sold, free from any equity or right of redemption, which, upon
each such sale, shall be waived and released. Any such sale or other disposition
shall be made in a commercially reasonable manner. The proceeds of each such
sale shall be applied as provided in Section 7 hereof. The balance, if any,
remaining after indefeasible cash payment in full of the Secured Obligations
shall be paid over to the Pledgor or their designee. For the purposes of this
Section 6, an agreement to sell any or all the Pledged Securities entered into
after the applicable notice period specified above shall be treated as a sale
thereof, and the Pledgee shall be entitled to carry out such sale pursuant to
such agreement and the Pledgor shall not be entitled to the return of any of the
Pledged Securities subject thereto notwithstanding the fact that after the
Pledgee shall have entered into any such agreement, the Pledgor or any affiliate
thereof shall have tendered payment in full of the Secured Obligations; and
 
(ii)  appropriate and apply all money held as part of the Collateral to the
Secured Obligations.
 
(b)  Pledgor recognizes that, by reason of certain prohibitions contained in the
1933 Act and applicable state securities laws, the Pledgee may be compelled,
with respect to any sale of all or any part of the Collateral, to limit
purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges that any such private sale
may be at prices and on terms less favorable to the Pledgee than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that the Pledgee shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the respective issuer
thereof to register it for public sale.
 
-5-

--------------------------------------------------------------------------------


 
Section 7.   Certain Rights of Pledgee Without Event of Default. From time to
time, the Borrower, in its discretion, may direct the Pledgor to sell the
Pledged Securities, or a portion thereof, in satisfaction of the Secured
Obligations, in whole or in part, even in the absence of any Event of Default
under the Note.
 
(a)  In connection with any such transaction under this Section 7, Pledgor
agrees to cooperate to effectuate any such sale transaction, waive any
objections, covenant not to sue Pledgee, and, without limiting any other
representations in this Pledge Agreement, represent that they have received full
and adequate consideration from the Borrower in connection with this provision.
 
(b)  Notwithstanding the foregoing, the Borrower shall have no right to initiate
a transaction under this Section 7, without the prior written consent of the
Pledgee, which may be withheld in Pledgee’s sole and absolute discretion. If the
Pledgee grants its consent, Pledgee shall have discretion to supervise and
direct the liquidation of the securities in the name of the Pledgor and shall
have the right to require Borrower and Pledgor to take all reasonable steps
necessary to preserve Borrower’s security interest in the proceeds of any such
sale.
 
(c)  In connection with any sale or disposition of Pledged Securities under this
provision, Pledgor irrevocably appoints Pledgee to act as its attorney-in-fact
as provided under Section 17.  
 
(d)  Any Pledged Securities not sold pursuant to this Section 7 shall remain
subject to this Pledge Agreement.
 
Section 8.   Distribution of Proceeds. Except as otherwise provided herein, all
money that the Pledgee shall receive, in accordance with the provisions hereof,
whether by sale of the Pledged Securities or otherwise, shall be applied in the
following manner: First, to the payment of all costs and expenses incurred in
connection with the administration and enforcement of, or the preservation of
any rights under, this Pledge Agreement or any of the reasonable expenses and
disbursements of the Pledgee (including without limitation the fees and
disbursements of its counsel and agents); Second, to the payment of the Secured
Obligations in such order as the Pledgee may determine; and Third, the balance,
if any, to the Pledgor (unless Pledgee shall otherwise be required or obligated
to pay same (or any portion thereof) to the holder of any other pledge). Any
surplus of such cash or cash proceeds held by Pledgee and remaining after
payment in full of all the Secured Obligations shall be paid over to Pledgor or
to whomsoever may be lawfully entitled to receive such surplus.
 
Section 9.   Cumulative Remedies; Standard of Care. The rights, powers and
remedies (collectively, the “Rights”) provided herein in favor of the Pledgee
shall not be deemed exclusive, but shall be cumulative, and shall be in addition
to all other Rights in favor of the Pledgee existing at law or in equity,
including (without limitation) all of the Rights available to a secured party
under the provisions of the Uniform Commercial Code as adopted in any
appropriate jurisdiction. The Pledgee shall exercise the same care and diligence
in holding the Pledged Securities that the Pledgee would devote to the custody
of securities and certificates owned by the Pledgee.
 
-6-

--------------------------------------------------------------------------------


 
Section 10.   Sale of Pledged Securities. If any Event of Default shall have
occurred and be continuing, the Pledgee shall have the right, for and in the
name, place and stead of the Pledgor, to execute endorsements, assignments or
other instruments of conveyance or transfer with respect to all or any of the
Pledged Securities and the other Collateral.
 
Section 11.   Delay; Amendment. No delay on the part of the Pledgee in
exercising any of its rights, or partial or single exercise thereof, shall
constitute a waiver thereof. No provision of this Pledge Agreement shall (as to
any Pledgor) be waived, amended, supplemented or otherwise modified except by a
written instrument executed by such Pledgor and the Pledgee. Without limiting
the generality of the foregoing, no amendment of Annex 1 hereto to reflect a
change of ownership of any Pledged Securities shall require the signature of any
Pledgor other than that of the Pledgor whose securities are being transferred or
acquired and no amendment of Annex 1 hereto to add any Person as a pledgor
hereunder shall require the signature of any Pledgor other than the Person whose
securities are being pledged.
 
Section 12.   Survival of Obligations. The obligations of the Pledgor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by: (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Pledgor or any issuer
of the Pledged Securities; (b) any exercise or non-exercise, or any waiver, by
the Pledgee of any right under or in respect of the Secured Obligations or any
security for any of the Secured Obligations (other than this Pledge Agreement);
or (c) any amendment to or modification of the Note, the other Loan Documents,
the Secured Obligations or any security for any of the Secured Obligations
(other than this Pledge Agreement), whether or not the Pledgor shall have notice
or knowledge of any of the foregoing.
 
Section 13.   Return of Pledged Securities. After the indefeasible cash payment
in full of all of the Secured Obligations, the Pledgor (except to the extent
otherwise contemplated by this Pledge Agreement) shall be entitled to the return
of all of the Pledged Securities and of all Collateral which have not been used
or applied toward the payment in full of the Secured Obligations, without
representation or warranty of any kind by the Pledgee (except a representation
that Pledgee has not encumbered said Pledged Securities).
 
Section 14.   Assignment. This Pledge Agreement is binding upon the Pledgor, the
Pledgee and their respective executors, administrators, successors and assigns
and shall inure to the benefit of the Pledgee and its successors and assigns.
The Pledgor may not assign its rights or obligations hereunder without the prior
written consent of the Pledgee and any purported assignment without such consent
shall be null and void.
 
Section 15.   Governing Law. THIS PLEDGE AGREEMENT, THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER, AND ANY MATTERS RELATING TO THE PLEDGE AGREEMENT AND
THE SECURED OBLIGATIONS, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
EXCLUSIVELY BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF
LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. NO STATE’S LAW EXCEPT NEW YORK STATE LAW SHALL APPLY TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMNT.
 
-7-

--------------------------------------------------------------------------------


 
Section 16.   Further Assurances. The Pledgor hereby agrees, at their own
expense, to execute and deliver, from time to time, any and all further, or
other, instruments, and to perform such acts, as the Pledgee may reasonably
request to effect the purposes of this Pledge Agreement and to secure to the
Pledgee the benefits of all rights, authorities and remedies conferred upon the
Pledgee by the terms of this Pledge Agreement. In the event that at any time
hereafter, due to any change in circumstances, including without limitation, any
change in any applicable law, or any decision hereafter made by a court
construing any applicable law, it is, in the opinion of counsel for the Pledgee,
necessary or desirable to file or record this Pledge Agreement or any financing
statement or other instrument or document respecting this Pledge Agreement or
the pledge made hereunder, the Pledgor agrees to pay all fees, costs and
expenses of such recording or filing and to execute and deliver any instruments
that may be necessary or appropriate to make such filing or recording effective.
The Pledgee shall have the right to file any such financing statements without
the signature of the Pledgor to the extent permitted by applicable law.
 
Section 17.   Attorney-in-Fact. The Pledgee is hereby appointed the
attorney-in-fact of the Pledgor and of the Company for the purpose of carrying
out the provisions hereof and taking any action and executing any instruments
which the Pledgee may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, if any Event of
Default shall have occurred, the Pledgee shall have the right and power to
receive, endorse and collect all checks made payable to the order of the Pledgor
representing any distribution in respect of the Pledged Securities or the other
Collateral or any part thereof and to give full discharge for the same.
 
Section 18.   Severability. Any provision of this Pledge Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.
 
Section 19.   Indemnification. (a) The Pledgor agrees to indemnify the Pledgee
from and against any and all claims, damages, losses, liabilities and expenses
arising out of or in connection with or resulting from this Pledge Agreement
(including without limitation, enforcement of this Pledge Agreement), unless and
to the extent that such claims, damages, losses, liabilities or expenses are
attributable to the Pledgee’s gross negligence or willful misconduct as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(b)  The Pledgor will upon demand promptly pay to the Pledgee the amount of any
and all costs and expenses incurred in connection with the enforcement of any
rights under this Pledge Agreement and the reasonable expenses and disbursements
of the Pledgee (including without limitation the fees and disbursements of its
counsel and agents).
 
Section 20.   Waiver of Jury Trial. EACH OF THE PLEDGEE AND THE PLEDGORS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS EITHER MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS PLEDGE AGREEMENT, THE INDEBTEDNESS OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PLEDGEE, THE PLEDGOR, ANY OTHER
PLEDGOR, THE BORROWER OR ANY OTHER PERSON OR ENTITY.
 
-8-

--------------------------------------------------------------------------------


 
Section 21.   Notices; Headings. (a) Any notice or demand upon the Pledgor under
this Pledge Agreement shall be deemed to have been sufficiently given or served
for all purposes hereof when mailed, postage prepaid, by registered or certified
mail, return receipt requested, or when telegraphed, telecopied or telexed or
delivered by hand (or by Federal Express or similar courier service), to the
Pledgor at its address set forth on Annex 1 or at such other address as the
Pledgor may designate in a writing mailed, delivered, telegraphed, telecopied or
telexed to the Pledgee, provided that in the case where the Pledgee is required
to give only three days’ notice of a proposed sale of the Collateral such notice
if delivered by mail shall not be deemed given until delivered. All notices to
the Pledgee provided for herein shall be deemed to have been given when
delivered by mail or by hand, or telegraphed, telecopied or telexed, to the
Pledgee at its address set forth below or at such other address as the Pledgee
may designate in a writing mailed, delivered, telegraphed, telecopied or telexed
to the Pledgor.
 
(b)  The descriptive headings of the various provisions of this Pledge Agreement
are inserted for convenience of reference only and shall not affect the meaning
or construction of any of the provisions of this Pledge Agreement.
 
(c)  As used in this Pledge Agreement, “written,” “writing” and variations
thereof shall refer to any form of written communication or a communication by
means of telex, telecopier, telegraph or cable.
 
Section 22.   Jurisdiction. The Pledgor hereby agrees that any legal action or
proceeding against the Pledgor arising out of or relating to this Pledge
Agreement or the other documents contemplated hereby or referred to herein shall
be brought in any court in the State of New York in New York City or of the
United States of America for the Southern District of New York, and by execution
and delivery of this Pledge Agreement the Pledgor generally and unconditionally
accepts for themselves and in respect to their property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Pledgor waives
any right to stay or to dismiss any action or proceeding brought before any of
said courts on the basis of forum non conveniens. The Pledgor agrees that
process against the Pledgor in any such action or proceeding may be served
against the Pledgor by registered or certified mail sent to the Pledgor at their
respective addresses set forth below (or such other address as Pledgee is
notified of pursuant to Section 21 hereof), such service being hereby
acknowledged by the Pledgor as being effective and binding service in every
respect. Nothing herein shall affect the right of the Pledgee to serve process
in any other manner permitted by applicable law or shall limit the right of the
Pledgee to bring actions and proceedings against the Pledgor in the courts of
any other jurisdiction.
 
Section 23.   Counterparts; Joint and Several Obligations. This Pledge Agreement
may be executed in any number of counterparts, and by the different parties
hereto on the same or separate counterparts, each of which shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Telecopied signatures hereto shall be of the same force and effect as
an original of a manually signed copy.
 
-9-

--------------------------------------------------------------------------------


 
Section 24.   Counsel. The Pledgor, the Pledgee and the Borrower represent that
they are each represented by their own independent counsel and that their
counsel has had the opportunity to review this Pledge Agreement and any related
documents.
 
Section 25.   Conflicts. In the case of any direct conflict between the
provisions of this Pledge Agreement and the provisions of the any other pledge
agreement with respect to Pledged Securities pledged under both agreements,
those provisions shall control which afford to the Pledgee the greater rights
and security. Without limiting the generality of the foregoing, the parties
hereto acknowledge that the inclusion of supplemental rights or remedies in
favor of the Pledgee with respect to such Pledged Securities shall not be deemed
a conflict with this Pledge Agreement.
 
IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Borrower have duly executed
and delivered this Pledge Agreement as of the date first above written.
 
PLEDGOR:
 
Address
 
 
 
EISENBERG HOLDINGS LLC
 
By: 

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
c/o Jeffrey Eisenberg
2401 East 23rd Street
Brooklyn, NY 11235
PLEDGEE:
 
PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD.
 
By: 

--------------------------------------------------------------------------------

Name:
Title:
 
 
PROFESSIONAL TRADERS FUND, LLC
 
By:

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
1400 Old Country Road, Suite 206
Westbury, New York 11590

 
-10-

--------------------------------------------------------------------------------


 
BORROWER:
 
FUTURE NOW GROUP, INC.
 
By: 

--------------------------------------------------------------------------------

Name:
Title:




-11-

--------------------------------------------------------------------------------



Annex 1 to
Pledge Agreement
 
Pledged Securities


 
Pledgor
 
 
Issuer
 
 
Class
 
No. of
Shares
 
 
Cert. No.
 
 
 
 
 
 
 
 
 
Eisenberg Holdings LLC
c/o Jeffrey Eisenberg
55 Washington Street,
Suite 419
Brooklyn, NY 11201
 
Future Now Group, Inc.
 
common
 
36,681,883
 
1140
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



12

--------------------------------------------------------------------------------

